COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Fitzpatrick and Overton
Argued at Salem, Virginia


JUDY IRENE DEAL JARRELLS

v.           Record No. 1256-95-3        MEMORANDUM OPINION * BY
                                        JUDGE NELSON T. OVERTON
COMMONWEALTH OF VIRGINIA                      MAY 7, 1996


               FROM THE CIRCUIT COURT OF FRANKLIN COUNTY
                        B. A. Davis, III, Judge
             Mary E. Harkins for appellant.

             Richard H. Rizk, Assistant Attorney General
             (James S. Gilmore, III, Attorney General;
             Thomas C. Daniel, Assistant Attorney General,
             on brief), for appellee.


         Judy Irene Deal Jarrells was convicted by a jury of acting

as a principal in the second degree to first degree murder.

Jarrells appeals, contending that the evidence at trial was

insufficient to sustain her conviction.       We disagree and affirm

the trial court.

     The parties are fully conversant with the record in the

cause, and a recitation of the facts is unnecessary to this

memorandum opinion.

     When the sufficiency of the evidence is challenged on

appeal, we must construe the evidence in the light most favorable

to the Commonwealth, granting to it all reasonable inferences

fairly deducible therefrom.     Higginbotham v. Commonwealth, 216

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Va. 349, 352, 218 S.E.2d 534, 537 (1975).    The inferences drawn

from circumstantial evidence are within the province of the jury

and not the appellate court so long as the inferences are

reasonable and justified.     O'Brien v. Commonwealth, 4 Va. App.
261, 263, 356 S.E.2d 449, 450 (1987).

     To convict Jarrells as a principal in the second degree, the

Commonwealth had to prove beyond a reasonable doubt that she was

present during the offense and aided, abetted, or encouraged the

killer in his crime.     Augustine v. Commonwealth, 226 Va. 120,

124, 306 S.E.2d 886, 888-89 (1983); Rollston v. Commonwealth, 11
Va. App. 535, 539, 399 S.E.2d 823, 825 (1991).    Furthermore, the

appellant must have shared the criminal intent of the principal

in the first degree.     Triplett v. Commonwealth, 141 Va. 577, 586,

127 S.E. 486, 489 (1925); Rollston, 11 Va. App. at 539, 399

S.E.2d at 825.

     Here, Jarrells was present in the house at the murder.

Evidence was presented that Jarrells had requested several other

people to kill her husband.    The man who eventually did shoot her

husband testified that she had solicited his help just prior to

the murder.   Thus, taken in the light most favorable to the

Commonwealth, the evidence is sufficient to sustain Jarrells'

conviction.

     Because the jury's verdict was supported by the evidence, we

affirm the conviction.
                                           Affirmed.




                                 - 2 -